BLD-095                                            NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 21-1145
                                       ___________

                            IN RE: RASHEENA PHINISEE,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Eastern District of Pennsylvania
    (Related to E.D. Pa. Civ. Nos. 2-09-cv-02140, 2-10-cv-01253 & 2-20-cv-05279)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   February 18, 2021

               Before: AMBRO, SHWARTZ and PORTER, Circuit Judges

                               (Opinion filed March 2, 2021)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Rasheena Phinisee has filed a petition for a writ of mandamus requesting that we

direct the District Court to vacate its orders enforcing her settlement agreement with the

Government and appointing a guardian ad litem for her daughter. Phinisee also requests

that we direct the District Court to enter a default judgment against the Government in a

lawsuit that she recently filed, rule on her pending motion in that suit, consolidate her


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
cases, and assign her cases to a new district court judge. For the reasons that follow, we

will deny the mandamus petition.

       In 2010, Phinisee and her minor daughter, A.P., filed a medical malpractice suit in

the District Court under the Federal Tort Claims Act (the “2010 case”). The Government

offered to settle the case for $1.2 million. With Phinisee’s authorization, her counsel

accepted the offer. The following day, Phinisee sought to withdraw her acceptance. The

Government then filed a motion to enforce the settlement agreement. A petition for a

minor’s compromise was also filed on behalf of A.P. The District Court granted the

Government’s motion and A.P.’s petition. We affirmed, holding that the settlement

agreement was enforceable and that the District Court did not err in concluding that the

agreement protected A.P.’s best interests. See A.P. ex rel. Phinisee v. United States, 556

F. App’x 132, 138 (3d Cir. 2014) (not precedential).

       In 2017, Phinisee filed a Rule 60(b)(6) motion in the District Court, alleging fraud

on the court in connection with the settlement. The District Court denied the motion. In

the course of those proceedings, the District Court appointed a guardian ad litem for A.P.

We affirmed the denial of the Rule 60(b)(6) motion and the appointment of a guardian ad

litem. See A.P. ex rel. Phinisee v. United States, 736 F. App’x 309, 313 (3d Cir. 2018)

(not precedential) (noting that “it appears that an attorney should create a special needs

trust” to protect A.P.’s interests).

       Phinisee filed a new lawsuit in state court in February 2020 (the “2020 case”),

raising claims of medical battery, intentional infliction of emotional distress, and fraud

against many of the same defendants from the 2010 case. The defendants removed the

                                              2
2020 case to the District Court, and Phinisee filed a “motion to dismiss,” raising issues

related to the District Court’s jurisdiction. In December 2020, the District Court granted

the Government’s second motion for an extension of time to respond to the complaint in

the 2020 case, ordering that the Government should file its response after a hearing was

held on the then-pending motion to approve a special needs trust for A.P. in the 2010 suit.

       On January 26, 2021, the District Court held a hearing and entered an order

establishing a special needs trust for A.P. in the 2010 suit. On January 27, 2021, Phinisee

filed her mandamus petition here.

       A writ of mandamus is a drastic remedy available only in extraordinary cases. See

In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To obtain

mandamus relief, a petitioner must show that “(1) no other adequate means exist to attain

the relief [she] desires, (2) the party’s right to issuance of the writ is clear and

indisputable, and (3) the writ is appropriate under the circumstances.” Hollingsworth v.

Perry, 558 U.S. 183, 190 (2010) (per curiam) (quotation marks and citation omitted).

       Here, Phinisee asks us to direct the District Court to vacate its orders enforcing the

settlement agreement and appointing a guardian ad litem in the 2010 case. She is not

entitled to such relief, as mandamus is not a substitute for an appeal. See Madden v.

Myers, 102 F.3d 74, 77 (3d Cir. 1996) (explaining that “a writ of mandamus may not

issue if a petitioner can obtain relief by appeal”); see also Westinghouse Elec. Corp. v.

Republic of Philippines, 951 F.2d 1414, 1422 (3d Cir. 1991).

       Phinisee further requests that we direct the District Court to enter a default

judgment against the Government in the 2020 case, rule on her “motion to dismiss,” and

                                                3
consolidate her federal cases. Again, she is not entitled to such relief. Generally, a

court’s management of its docket is discretionary, In re Fine Paper Antitrust Litig., 685

F.2d 810, 817 (3d Cir. 1982), and there is no “clear and indisputable” right to have a

district court handle a case in a certain manner, see Allied Chem. Corp. v. Daiflon, Inc.,

449 U.S. 33, 36 (1980). Although we may issue a writ of mandamus when a district

court’s “undue delay is tantamount to a failure to exercise jurisdiction,” Madden, 102

F.3d at 79, that situation is not present here. The District Court ordered the Government

to respond to Phinisee’s complaint in the 2020 case after the hearing on the special needs

trust was held in the 2010 case. Phinisee filed her mandamus petition one day after the

hearing was held and the Government’s obligation to respond was triggered. At this

time, we cannot say that there has been any undue delay by the District Court, let alone a

delay that is “tantamount to a failure to exercise jurisdiction.” Madden, 102 F.3d at 79.

Although Phinisee’s pending “motion to dismiss” raises jurisdictional issues, the District

Court has the power to ascertain its own jurisdiction over the 2020 case, see Arbaugh v.

Y & H Corp., 546 U.S. 500, 514 (2006), which it has not yet ruled on. We remain

confident that the District Court will rule on the matters pending before it in a timely

fashion.

       Finally, because Phinisee has failed to raise any meritorious grounds for recusal of

the district court and magistrate judges that have presided over her cases, mandamus

relief is not warranted on that issue. See generally 28 U.S.C. § 455 (recusal appropriate

where reasonable person would question judge’s impartiality); Liteky v. United States,



                                              4
510 U.S. 540, 555 (1994) (adverse legal rulings alone are almost always insufficient to

warrant recusal).

       Accordingly, at this time, the extraordinary remedy of mandamus is not warranted,

and we will deny the mandamus petition.




                                            5